480 S.E.2d 327 (1997)
224 Ga. App. 301
In the Interest of S.S., a child.
No. A96A2334.
Court of Appeals of Georgia.
January 21, 1997.
Mark J. Nathan, Savannah, for appellant.
Spencer Lawton, Jr., District Attorney, Jeffrey S. Hendrix, Assistant District Attorney, for appellee.
BLACKBURN, Judge.
The juvenile court adjudicated S.S. delinquent and ordered her committed to the care and supervision of the Department of Children & Youth Services after it found she committed acts which, had she been an adult, would have constituted the crimes of aggravated assault and possession of a weapon during the commission of a crime. In her only enumeration of error, S.S. claims the court's adjudication is based on insufficient evidence. On review, that evidence is examined under the standard of Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), and the evidence and all reasonable inferences from the evidence are construed in favor of the juvenile court's findings. *328 In the Interest of J.K.D., 211 Ga.App. 776, 777, 440 S.E.2d 524 (1994).
The incident giving rise to this adjudication occurred in the midst of an argument involving many juveniles and some adults. The victim and three other witnesses testified that during the disagreement, S.S. attacked the victim with a steak knife and cut her around the face and neck. Under OCGA § 16-5-21(a)(2), this act constitutes aggravated assault using a deadly weapon. One of the witnesses identified the knife as being approximately seven inches long. See OCGA § 16-11-106(b)(1) (regarding use of a knife with blade in excess of three inches during commission of crime against another person).
Although S.S. claimed she acted in self-defense and denied she had a knife or caused the injuries to the victim, the evidence did not demand a finding that S.S. acted in self-defense. In light of testimony that S.S. went into her house and returned to confront the victim, a rational trier of fact would be authorized to conclude from this conflicting evidence either that she was the aggressor, or that she stood her ground to engage in mutual combat. See OCGA § 16-3-21(b)(3); In the Interest of T. S., 211 Ga.App. 46, 47(2), 438 S.E.2d 159 (1993) (finding defendant acted in mutual combat, not self-defense). Furthermore, there was evidence that S.S. had a knife and caused the victim's injuries. Sufficient evidence supports the juvenile court's findings, and this enumeration has no merit. See T. S., supra; J.K.D., supra at 778, 440 S.E.2d 524.
Judgment affirmed.
BIRDSONG, P.J., and BEASLEY, J., concur.